Citation Nr: 1108068	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  08-37 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to August 1980 and from September 1981 to November 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought.  
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, osteoarthritis of the left shoulder, had its onset in service.

2.  Resolving all reasonable doubt in the Veteran's favor, traumatic thoracolumbar spine contusion with residual degenerative disc disease with associated low back pain, had its onset in service. 

3.  Resolving all reasonable doubt in the Veteran's favor, left knee with patella and anterior cruciate ligament strain, had its onset in service.


CONCLUSIONS OF LAW

1.  Osteoarthritis of the left shoulder was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  Traumatic thoracolumbar spine contusion with residual degenerative disc disease with associated low back pain was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

3.  Left knee with patella and anterior cruciate ligament strain was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for (1) a left shoulder disability, (2) a low back disability, and a left knee disability, all of which represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Further, the Federal Circuit held in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) that the lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Id. at 1336.  As a finder of fact, however, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.  As a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

If there is an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  

Service treatment records show that during service the Veteran was seen for treatment multiple times between September 1976 and October 1984 for significant complaints regarding his left shoulder.  These records indicate recurrent injuries with complaints of significant pain, and include diagnoses/impressions including rule out bony pathology/joint separation; strain versus separation; and rule out pleurisies versus shoulder pain.

Service treatment records also show that the Veteran was seen during service for treatment multiple times between September 1978 and September 1982 for significant complaints regarding his low back.  The service treatment records show complaints including chronic low back pain and decreased range of motion.  These records include various diagnoses/impressions including lumbosacral strain; rule out herniated nucleus pulposus; muscle spasm; prolapsed disc; low back pain with sciatica; possible muscle spasm or rupture; rule out chronic low back pain; and possible herniated disc versus lumbosacral strain.

Service treatment records also show that the Veteran was seen during service for treatment multiple times over a long period of time between October 1975 and January 1990 for significant complaints of a painful left knee.  These records include diagnoses/impressions including chondromalacia of the left knee, for which he was treated, including being restricted as to assignments under a physical profile in September 1976.  Assessments in service also included patellar pain, and RPFS (patellofemoral syndrome) bilateral, left symptomatic.

The Veteran has competently reported that he has experienced a continuity of symptoms of the left shoulder, the low back, and the left knee since service.

During an April 2007 VA examination, X-ray findings included diagnoses of (1) mild degenerative osteoarthritis of the left shoulder, and (2) mild degenerative changes of the low back.  After examination, the examination report contains diagnoses of (1) osteoarthritis of the left shoulder; (2) traumatic thoracolumbar spine contusion with residual degenerative disc disease with associated low back pain; and (3) left knee with patella and anterior cruciate ligament strain.

The Board finds that the Veteran's report of a continuity of symptoms involving the left shoulder, low back, and left knee that he has had since service are consistent with the in-service treatment records and recent VA examination findings and diagnoses of (1) osteoarthritis of the left shoulder; (2) traumatic thoracolumbar spine contusion with residual degenerative disc disease with associated low back pain; and (3) left knee with patella and anterior cruciate ligament strain.

Although the Veteran apparently had not sought formal medical treatment in the intervening years after service until recently in the 2000s, his report of a continuity of symptoms-regarding all three claimed disabilities-since service, are consistent with the clinical records dated in service showing significant left shoulder, lumbosacral spine, and left knee pathologies.  Thus, the Board finds that the Veteran's reports-regarding all three claimed disabilities-are credible;  and are probative as to each of these claims with respect to whether the reports of continuity of symptoms establish an etiological nexus between the symptomatologies documented in service, and the current diagnoses of  (1) osteoarthritis of the left shoulder, (2) traumatic thoracolumbar spine contusion with residual degenerative disc disease with associated low back pain; and (3) left knee with patella and anterior cruciate ligament strain.  

These statements are consistent with the clinical records dated in and since service and provide competent evidence of relevant symptoms for the three claimed disabilities during the period after service before 2005 when the record is absent pertinent treatment.  Thus the Board finds these statements to be credible and probative as to the continuity of symptomatology since service.  In sum, there is competent evidence showing a continuity of symptoms regarding the three claimed disabilities, from discharge to the present, thereby supporting his three claims.  

There is an opinion-in an April 2007 addendum to the VA examination earlier that month-against the Veteran's three claims as to nexus.  However, that opinion was based principally on the basis that the first treatment for the three claimed disorders was not until many years after service in the 2000s.  Although the Veteran did not seek treatment until the 2000s, the premise on which the examiner based her opinion is not valid as to her concluding nexus opinion, because the Veteran has competently and credibly reported regarding the continuity of the untreated symptoms since service regarding his left shoulder, low back, and left knee conditions.  Therefore, the opinion given by the VA examiner in April 2007 is of little probative value in this case as it is based on a flawed premise.  

The Veteran is competent to attest to his observations of his symptoms, to include attesting as to a continuity of symptomatology after discharge.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2).  The Veteran has credibly reported that he has had symptoms associated with the claimed left shoulder, low back, and left knee conditions since service, an assertion that is completely consistent with the medical record.  The Veteran's statements on these matters are credible, and provide the most probative evidence on the question of whether there was a continuity of symptoms since service with respect to the three claimed disabilities.  

Based on the above, the Board finds that the evidence is at least in equipoise as to whether (1) osteoarthritis of the left shoulder, (2) traumatic thoracolumbar spine contusion with residual degenerative disc disease with associated low back pain, and (3) left knee with patella and anterior cruciate ligament strain, are each related to service.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for (1) osteoarthritis of the left shoulder, (2) traumatic thoracolumbar spine contusion with residual degenerative disc disease with associated low back pain, and (3) left knee with patella and anterior cruciate ligament strain.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for osteoarthritis of the left shoulder is granted.  

Service connection traumatic thoracolumbar spine contusion with residual degenerative disc disease with associated low back pain is granted.  

Service connection for left knee with patella and anterior cruciate ligament strain is granted.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


